Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 03/09/22 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.
	Note: Claim 1 is rejected twice below.
Claim Objections
3.	Claim 7 is objected to because of the following informalities: the limitation of “the plurality of static shielding material pieces” should either read “a .  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


5.	Claims 1-2, 4, 7, 9-10 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable by Cummings (US 2019/0331719). 
6.	Regarding claim 1, Cummings teaches An enclosure for testing electronic devices [Figures 1-5, an enclosure for testing electronic device is shown], the enclosure comprising: a plurality of walls cooperatively forming a chamber [Figures 1-5, a plurality of walls forming a chamber 104 is shown, see enclosure 102]; shielding material arranged along interior-facing surfaces of the plurality of walls, the shielding material comprising static shielding materials operative to dissipate and reduce internal reflections of radio waves within the chamber [Figures 1-5, shielding material is arranged along interior-facing surface of the plurality of walls, the shielding material comprises static shielding materials; see P(0017, 0037)].
7.	Regarding claim 2, Cummings teaches wherein the shielding material comprises a plurality of layers [Figures 1-5, the shielding material comprises a plurality of layers].
8.	Regarding claim 4, Cummings teaches wherein the shielding material comprises a flexible container enclosing a plurality of shielding material pieces [Figures 1-5, P(0037) teaches the shielding material having flexible material].
9.	Regarding claim 7, Cummings teaches wherein the plurality of static shielding material pieces are distributed within a plurality of flexible containers [Figures 1-5, see flexible container (flexible conductive material used), see P(0037)].
10.	Regarding claim 9, Cummings teaches wherein one of the plurality of walls is a retractable door [Figures 1-5, see door/wall 128].
11.	Regarding claim 10, Cummins teaches wherein the shielding material is disposed on each of the plurality of walls [Figures 1-5, the shielding material is taught].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
12.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

13.	Claims 3 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Cummings (US 2019/0331719) in view of Partee (US 2014/0187173).
14.	Regarding claim 3, Cummings teaches wherein the plurality of layers comprise a metallized layer [Figures 1-5, a metalized (Aluminum) layer is taught].
Cummings does not explicitly teach a polyethylene layer.
However, Partee teaches a polyethylene layer [P(0192) teaches polymer layer].
It would have been obvious to one skilled in the art before the effective filing date of the invention to modify Cummings with Partee. Doing so would allow Cummings to comprise polymer layer in order to improve isolation and hence protect electronic device.
15.	Regarding claim 11, Cummings teaches the shielding material comprises aluminum.
Cummings does not explicitly teach wherein the shielding material comprises flexible polyester film and polyethylene.
However, Partee teaches wherein the shielding material comprises flexible polyester film and polyethylene [P(0192) teaches polymer layer].
It would have been obvious to one skilled in the art before the effective filing date of the invention to modify Cummings with Partee. Doing so would allow Cummings to comprise polymer layer in order to improve isolation and hence protect electronic device.

16.	Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cummings (US 2019/0331719) in view of Lee et al. (US 9,774,409). (“Lee”).
17.	Regarding claim 5, Cummings teaches wherein the plurality of walls is a first plurality of walls and the chamber is a first chamber [Figures 1-5, a first chamber 104 is shown]. 
Cummings does not explicitly teach wherein the enclosure further comprises a second plurality of walls cooperatively forming a second chamber, a first surface of one of the first plurality of walls being in direct contact with a second surface of one of the second plurality of walls.
However, Lee teaches wherein the enclosure further comprises a second plurality of walls cooperatively forming a second chamber, a first surface of one of the first plurality of walls being in direct contact with a second surface of one of the second plurality of walls [Figures 1-2, see second chamber 118].
It would have been obvious to one skilled in the art before the effective filing date of the invention to modify Cummings with Lee. Doing so would allow Cummings to comprise a second chamber which would provide additional functionality for testing.

18.	Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being unpatentable by Partee (US 2014/0187173). 
19.	Regarding claim 1, Partee teaches An enclosure for testing electronic devices [Figures 26-30, an enclosure for testing electronic device is shown], the enclosure comprising: a plurality of walls cooperatively forming a chamber [Figures 26-30, a plurality of walls forming a chamber 2800 is shown]; shielding material arranged along interior-facing surfaces of the plurality of walls, the shielding material comprising static shielding materials operative to dissipate and reduce internal reflections of radio waves within the chamber [Figures 26-30, shielding material is arranged along interior-facing surface of the plurality of walls, the shielding material comprises static shielding materials; see P(0168, 0192)].

Allowable Subject Matter
20.	Claims 6, 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
21.	Claims 6 and 8 are stated below:
6. The enclosure of claim 4, wherein the second chamber is filled with a plurality of static shielding material pieces and is configured to limit RF waves from entering the first chamber through one or more ports configured to accommodate the passage of cables through the second chamber and into the first chamber.  

8. The enclosure of claim 6, wherein the plurality of flexible containers are sealed around the static shielding material pieces and formed from static shielding materials.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEEL D SHAH whose telephone number is (571)270-3766. The examiner can normally be reached M-F: 9AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on 571-272-2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NEEL D SHAH/Primary Examiner, Art Unit 2858